A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 8, 11 to 13, 16 to 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. 2008/0318058.
	Sherman et al. teach branched polymers (see paragraph 42) prepared from the reaction mixture of compounds as shown in paragraph 65.  Note that the siloxane com-pound II-b meets the claimed AXg reactant in which X is an oxalylamino functional group and g is 2.  The amine compound c) meets the claimed BZm reactant.  Specifically note that “r” in this amine can be greater than or equal to 2 (paragraph 67).  Anything greater than 2 meets the requirement that claimed “m” is 3 or greater such that this anticipates claims 1, 2, 12, 13 and 16.   See also paragraphs 68 and 69 which specifically teach various polyamine reactants.
	For claim 3 see the preferred R1 groups in paragraph 51.
	For claims 4 to 7 again see paragraphs 65 and on, as well as the siloxane prepared in the Preparative Examples.  See also paragraphs 167 and on which teach these specific embodiments.
	For claim 8 see paragraph 68 which specifically refers to tetraamines.
	For claim 11 see paragraph 83 which teaches a molar excess of the amine compound.

	For claim 19 see paragraph 147 which specifically teaches a pressure sensitive adhesive.
	For claim 21 see paragraph 131 which teaches a tackifying resin (an additional polymer) in amounts that meet the requirement of a majority.
	For claim 22 and 23 see paragraph 149 which specifically refers to non-wovens.
	See also paragraphs 191 and on which teach many of these specific limitations.
	
	As this rejection applies to the newly added language “consisting essentially of” the Examiner notes the following.  The phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics” of the claimed invention. It is applicants’ burden to establish that any additional components materially affect the characteristics of the claimed invention.  It appears that applicants are trying to exclude diamines from the reaction mixture with this language.
	It has already been noted that the G based polyamine in Sherman et al. allows for tri- and tetraamines such that this reactant does not require a diamine.
	On the other hand, the D based amine in Sherman et al. is shown as a diamine.  As noted supra, though, the language “consisting essentially of” allows for the presence of additional reactants.  Applicants have not met their burden of showing how any such D unit derived from a diamine materially affects the basic and novel characteristics of the claimed polymer.  
	
	As such each of the claim limitations, including the newly added language, has been addressed.  Based on this the claims are anticipated.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al.
	The Examiner acknowledges that Sherman et al. only show linear polysiloxanes and branching that occurs in the amine reactant.  Paragraph 42 indicates that branching can occur through any polymer chain.  This suggests a branched polymer in which branching occurs through the siloxane reactant rather than the amine reactant.  From this one having ordinary skill in the art would have found the selection of a siloxane reactant having branching and a diamine to have been obvious, with the expectation of obtaining useful and predictable results.  From this the limitation of claims 9 and 14 is rendered obvious.
	For claims 10 and 15, see paragraph 57 that teaches a polydiorganosiloxane G group.  Note too paragraph 56 that teaches combinations of diamines and polyamines can be used such that the skilled artisan would have found the combination of a polydi-organosiloxane diamine and a tri- or tetra- amine to have been obvious.

Applicants’ traversal has been considered but is not deemed persuasive.
	Initially the Examiner notes that she does not agree with applicants’ assessment of the comprising language as summarized on page 13 of the response dated 10/26/21.  However this language is no longer present in the claims such that there is no reason for the Examiner to further address this issue.
	On the bottom of page 13 applicants state that they have limited the reaction mix-ture that forms the claimed polymers to the AXg and BZm materials. This is not accurate.  As noted above, the phrase “consisting essentially of” allows for materials that do not materially affect the basic and novel characteristics of the claimed invention.  Applicants are invited to review MPEP 2111.03 which discusses the weight given to “comprising”,  “consisting essentially of” and “consisting”.  Note that the Interview Summary made reference to the language “consisting of” which is far more limiting than “consisting essentially of” as now claimed.
2)n and G(NH2)n.  They argue that the units found in Sherman et al. cannot be formed from the claimed reactants because Sherman et al. require two different types of amine groups (i.e. amine reactants). 
	In short applicants appear to be of the opinion that the required “D” unit in Sherman et al. cannot be present in the claimed polymer because of the claimed reactants and the “consisting essentially of” language.  
	Based on these arguments it appears that applicants are giving “consisting essentially of” the weight of “consisting of” by arguing that the reactants are limited to those recited.  This simply is not the proper interpretation.  Further the Examiner notes that applicants have not met the burden of establishing that any D unit forming diamine materially affects the basic and novel characteristics of the claims.  
	Based on this applicants’ arguments are not persuasive.
	
Applicants’ amendment has not overcome the anticipation rejection such that the Examiner does not have to address any potential obviousness argument that may arise if applicants were to amend the claimed to “consisting of”.  However, since the issue was raised during the interview and applicants discuss the teachings in 4,119,615 in their response, in an effort to advance prosecution the Examiner will respond.
	Regarding the D unit, the Examiner acknowledges that the D units shown in the polymer are linear and thus the result of a diamine D reactant.  Please note, though, that paragraphs 78 and 80 teach that the D reactant can, in fact, be a triamine, making specific reference to polyoxyalkylene triamines and those found in 4,119,615.  
	Thus if the claims were amended such that they completely excluded the presence of diamine reactants it is the Examiner’s position that the skilled artisan would have found it obvious to include D forming reactants of the BZm type as they are specifically disclosed as being useful in the alternative to diamines as a D containing reactant.  While such a reactant would be expected to result in a polymer having a different chemical structure than that shown in Sherman et al. (having a linear D unit) 
	Paragraph 42 of Sherman et al. generally states that the copolymer can be linear or branched such that the presence of additional branching in Sherman et al., particular-ly when a triamine reactant is disclosed as an alternative to diamine, is not unexpected.  
	With regard to applicants’ theory that any additional amine group would have to be unreactive, please note the following.  On one hand, any such unreacted amine group is not excluded from the claims since the claims limit the reactants themselves.  The claims do not require that every reactive group undergo reaction.  In this scenario, the triamine D reactant disclosed by Sherman et al. would meet the claimed reactants.  On the other hand, since the amine groups found in the specific triamines in paragraph 80 are the same, the skilled artisan would have expected them to react in a comparable manner.  
	Thus it is the Examiner’s position that, if not specifically anticipated, the totality of the teachings in Sherman et al. suggest and thus render obvious BZm reactants from both the D unit precursor and the G unit precursor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Mgm
11/12/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765